IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              December 10, 2008
                                No. 06-31134
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk
NATHAN ROLLINS

                                           Plaintiff-Appellant

v.

KEITH BICKHAM, Major; JOHNNY GERALD, Major; WAYNE KENNEDY,
Sergeant Master; ERIC MANNING, Sergeant; RICK WARREN, Lieutenant;
ROBERT TANNER, Warden; B-TEAM EXTENDED LOCKDOWN OFFICERS

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:05-CV-1961


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Nathan Rollins, Louisiana prisoner # 131530, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint against various Louisiana
Department of Corrections officers. He also moves for oral argument on appeal
and for the exclusion of evidence introduced in the district court.
      Rollins argues on appeal that the evidence does not support the magistrate
judge’s determination, which the district court adopted, that Rollins’s excessive


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-31134

force claims against Officers Keith Bickham, Johnny Gerald, and Rick Warren
were not supported by a preponderance of the evidence. However, Rollins has
not demonstrated that the magistrate judge’s factual and credibility
determinations concerning these claims constituted clear error. See Baldwin v.
Stalder, 137 F.3d 836, 839 (5th Cir. 1998).
      Rollins does not challenge the district court’s dismissal of his claims
against the Washington Correctional Institute, Officer Robert Tanner, and
Officer Wayne Kennedy for failure to exhaust administrative remedies or, in the
case of Officer Kennedy, as barred by Heck v. Humphrey, 512 U.S. 477 (1994).
Accordingly, he has abandoned these claims. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      AFFIRMED; ALL PENDING MOTIONS DENIED.




                                       2